Citation Nr: 0824171	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  98-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from April 1952 to November 
1954.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office in New 
Orleans, Louisiana.  In November 2003, May 2004, and 
September 2005, the Board remanded the claim for additional 
development.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1996, the RO 
denied a claim for service connection for PTSD.  

2.  Evidence received since the March 1996 RO decision is new 
and bears directly and substantially on the matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the appellant's claim.  

3.  The veteran does not have PTSD that was present in 
service or is otherwise related to such service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
March 1996 RO decision, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim for service connection 
for PTSD.  In this regard, although this issue was 
characterized as one of a claim for service connection for 
PTSD, as discussed below, the RO denied a claim for PTSD in 
March 1996.  That decision was not appealed and became final.  
Given the foregoing, a new and material analysis is 
appropriate.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  The Board further notes that in a final and 
unappealed decision, dated in January 2003, the Board denied 
a claim for service connection for a generalized anxiety 
disorder, and a major depressive disorder.  Therefore, this 
issue is not before the Board at this time. 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the appellant's claim was received 
before that date, the new definition does not apply in this 
case.  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The most recent and final denial of this claim was the RO's 
decision dated in March 1996.  Given the foregoing, the Board 
must determine whether new and material evidence has been 
submitted since the RO's March 1996 decision.  See 38 
U.S.C.A. § 5108.  When determining whether evidence is new 
and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's March 1996 
decision did not include a statement detailing the veteran's 
claimed stressors.  In this regard, the RO noted that it had 
requested him to provide more details of his claimed 
stressors in an October 1995 letter, but that the veteran had 
not responded.  In a May 1991 VA examination report, the 
veteran asserted that he had had a "nervous breakdown" 
during service, but that "He states he was never treated 
because he never told anybody."  

Other evidence of record included the veteran's service 
medical records, which did not show any treatment for 
psychiatric symptoms, or a diagnosis of a psychiatric 
disorder.  The veteran's separation examination report, dated 
in November 1954, showed that his psychiatric condition was 
clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1961 and 1995, as well as 
the veteran's service personnel records.  This evidence 
showed treatment for psychiatric symptoms in 1961, with a 
number of hospitalizations for psychiatric symptoms beginning 
in 1969.  His diagnoses included anxiety reaction, anxiety 
neurosis, generalized anxiety disorder, depressive neurosis, 
and schizoid personality.  

The veteran's service records indicated that he served in 
Korea between July 1953 and about August 1954 (the exact date 
of exit from Korea is not clear).  His unit during this time 
was listed as MABS-12 (Marine Air Base Squadron), MAG-12 
(Marine Aircraft Group), 1st MAW (Marine Air Wing), FMF 
(Fleet Marine Force).  He was shown to have been awarded the 
Korean Service Medal with one star, and the U.N. Service 
Medal and Ribbon.  A campaign was listed as "participated in 
action against Communist Forces in Korea."  

At the time of the RO's March 1996 decision, there was no 
competent evidence to show that the veteran had PTSD, no 
conclusive evidence of participation in combat, and there was 
no verified stressor.  

Evidence received since the RO's March 1996 decision consists 
of VA and non-VA records, dated between 1978 and 2007, to 
include records from the Social Security Administration 
(SSA).  This evidence includes several VA examination 
reports, dated between 1998 and 2007, which show that the 
veteran's diagnoses include PTSD.  With regard to claimed 
stressors, inter alia, he has claimed that his base was 
bombed during service in 1953, in Pyongtaek, Korea.  

This evidence, that was not of record at the time of the RO's 
March 1996, decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  In Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. at 1363.  In this case, for the limited purpose of 
determining whether to reopen a claim, the submitted evidence 
includes PTSD diagnoses, and new claims of inservice 
stressors.  

Based on the above, the Board therefore finds that the 
submitted evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, new and material evidence has been presented, 
and the appellant's claim of entitlement to service 
connection for PTSD is reopened.  

The Board will now analyze the claim on a direct basis.  As 
this claim as been addressed by the RO on a direct basis, the 
Board finds no prejudice to the veteran in proceeding. 

The claims files show that the veteran has been afforded 
competing psychiatric diagnoses that include PTSD, 
generalized anxiety disorder, rule out panic disorder, 
alcohol dependence (in remission or by history), and 
depression.  For the purposes of this opinion only, the Board 
has assumed that PTSD is established.  

The veteran asserts that he has PTSD as a result of his 
service in Korea.  Specifically, as noted in the Board's 
September 2005 Remand, the veteran has asserted that his base 
was bombed during service in 1953, in Pyongtaek, Korea.  
There is also evidence that he has reported a number of other 
stressors to health care providers (discussed infra).  

With regard to claimed stressors, the following evidence is 
relevant: a VA PTSD examination report, dated in October 
1997, shows that the veteran reported the following: his 
military occupation specialty was military policeman; during 
his service in Korea he guarded a train/railroad near Seoul; 
he was in a combat zone for six months, and he received on 
"battle star"; when asked what bothers him most about his 
Korean experiences, he stated that it was seeing children 
cold and hungry without a mother and father; he saw dead 
bodies of children; he did not shoot a weapon and he did not 
see anyone get killed but he was afraid for his life; he was 
in "Polontae" when it was bombed; he was fired on a by a 
Korean machine gun on one occasion.   

A VA psychiatric intake report, dated in June 2000, shows 
that the veteran reported that he while in Korea, he was 
attached to a Marine Air Wing, during which time he retrieved 
EPW's (enemy prisoners of war) from the front lines and was a 
guard in a stockade; the report lists "trauma" as: 
"incoming fire, fired his weapon, sniper/sapper attacks, 
ambush/attack, firefight, exposure to death of others, 
handling bodies," with a specific stressor of "seeing 
children killed."    

A VA psychiatric examination report, dated in August 2001, 
shows that the veteran reported the following: he denied ever 
being in combat; he was bombed in the rear; the report notes 
that "he states that he has no clear trauma while in 
Korea"; he was in the rear and they never saw combat on the 
front lines; he was a jailer for U.S. troops who were in the 
brig, he also worked as a train guard and was involved with 
security in the rear; he saw many children without parents, 
which was sad; he saw one U.S. person who shot himself in the 
foot in order to get out of the Army; another person ran a 
bayonet into his own chest; his primary stressor while in 
Korea was "his own sickness."  

A VA psychiatric examination report, dated in May 2007, shows 
that the veteran reported that during service he worked in a 
jail that contained North Korean soldiers and American 
soldiers; he was in charge of American soldiers and was tough 
on them but did not harm them physically; he saw and heard 
South Koreans beating and torturing North Koreans; he guarded 
a railroad station in Seoul; he helped dispose of bodies and 
body parts at an airplane crash at Peong Tek in 1953; he saw 
cold and hungry children, and dead children; some fellow 
soldiers urged him to shoot the children but he refused to do 
it; he was in "Polontae" when it was bombed; his unit had a 
"skirmish" with North Koreans on the side of a hill during 
which time machine guns were fired at him.  

The Board further notes that in a "request for 
information," (VA Form 3101), received in December 1958, the 
veteran stated that he was treated for "nervousness" in 
"sick bay in Korea."  See also VA Form VB 8-526, received 
in October 1958 (same).  However, a review of the transcript 
of his hearing, held in September 1998, shows that he denied 
ever being treated by a psychiatrist during service.  See 
also May 1991 VA examination report (same).  

During his hearing, he further testified that he was involved 
in combat, and that he was awarded "two combat stars."  

As an initial matter, a review of the medical evidence shows 
that the veteran's claimed stressors are inconsistently 
detailed and reported to such a degree that the Board finds 
that the veteran is not credible historian.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19-20 (1991); Cohen v. Brown, 10 
Vet. App. 128, 146 (1997).  In particular, he has given 
contradictory statements to VA and health care providers as 
to whether he was treated for psychiatric symptoms during 
service, whether he saw anyone killed, whether he ever shot 
his weapon, and whether he engaged in combat.  In addition, 
other stressors are mentioned in single reports, but not 
claimed at any other time, such as the claims that he saw 
soldiers harming themselves, that he saw and heard South 
Koreans beating and torturing North Koreans, or that he 
helped dispose of bodies and body parts at an airplane crash.  
He has claimed that he was awarded one, or two, "combat 
stars," but his service records do not corroborate this.

Based on the foregoing, the Board finds that the veteran is 
not a credible historian.  

The Board further finds that the evidence does not show that 
the veteran participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  In this regard, although the veteran's 
personnel file notes a campaign, i.e., "Participated in 
action against Communist forces," in July 1953, the nature 
and extent of the veteran's participation is not specifically 
described, and the Board declines to afford this entry the 
same weight as the commendations or awards evincing combat.  
Id.  

To the extent this entry indicates that the veteran was 
present in a combat zone, the U.S. Court of Appeals for 
Veterans Claims has previously held that it is the 
distressing event, rather than the mere presence in a 
"combat zone," which may constitute a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Moran v. Peake, 
No. 2007-7163  (Fed. Cir. May 2, 2008); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that serving in a combat zone is 
not the same as serving in combat).  Finally, although the 
veteran has asserted that he was awarded one, or two, 
"battle stars," he is shown to have received Korean Service 
Medal with one star, with no indication that this star was 
for anything other than length of service.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against such a finding.  The 
Board therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 
see also M21-1MR, Part III.iv.4.H.29.a, i.  

With regard to the claimed stressors, the Board initially 
notes that the aforementioned medical evidence shows that the 
veteran has variously reported a number of stressors, to 
include seeing dead bodies, seeing two soldiers who had 
harmed themselves, seeing and hearing South Koreans beating 
and torturing North Koreans, and that he helped dispose of 
bodies and body parts at an airplane crash.  These stressors 
are unaccompanied by reasonably specific details such as 
names, approximate dates (within two months), or locations, 
and they appear to be anecdotal events that are not capable 
of verification.  See M21- 1MR, Part IV.ii.1.D.15.a (attempt 
at corroboration not required where stressors are not capable 
of being documented), and 14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented).  
Accordingly, as these stressors are not capable of being 
documented, further development is not warranted, and they 
may not serve as a basis for a grant of the claim.  

With regard to the claimed stressor of receiving incoming 
fire at Pyongtaek, in September 2005, the RO attempted to 
verify the claimed stressor of with the U.S. Marine Corps 
Historical Center (USMCHC).  In a response, received that 
same month, the USMCHC stated that they were unable to 
identify that incident.  In May 2006, at the suggestion of 
the USMCHC, the RO made an attempt to verify this stressor 
with the National Archives and Records Administration (NARA).  
In a reply, received in June 2006, NARA indicated that the 
request was too extensive for their research capability.  In 
a memorandum, dated in April 2007, the RO essentially stated 
that a search of virtual VA records showed that there were no 
records for MABS-12, and that the claimed stressor could not 
be verified through USMC records.  The Board further notes 
that the claims file includes a CD from the USMC History and 
Museum Division ("Korea CD #7") which contains reports from 
MABS-12 dated between 1950 and July 1953.  There is nothing 
in the July 1953 reports which is sufficient to verify any of 
the claimed stressors.  

In this regard, the reports mention a plane crash with a 
single fatality in high hills north and east of Seoul, with 
involvement of EOD (explosive ordinance detachment) personnel 
only, and no indication that MABS-12 personnel were involved 
in recovery of the body.  

Based on the foregoing, the Board finds that there is no 
verified stressor to serve as a basis for granting the 
veteran's PTSD claim.  None of the claimed stressors have 
been verified, and the evidence is insufficient to show that 
a verified stressor exists.  The Board therefore finds that 
the evidence is insufficient to show that any of the claimed 
stressors are verified.  See M21-1MR, Part III.iv.4.H.29.e.  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board therefore finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for PTSD.  Accordingly, service connection for 
PTSD must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of the arguments that he has 
PTSD as a result of stressors during his service.  However, 
the Board has determined that the veteran is not credible, 
that he did not participate in combat, and that none of the 
claimed stressors are verified.  Base on the statements he 
has submitted, the Board finds that further stressor 
verification efforts are not required in this case.  The 
veteran's statements regarding stressors are not credible, 
and therefore his statements regarding how these many 
changing stressors have impacted him are placed into 
question.  

Simply stated, his statements regarding how his service 
impacts him today are found to be not credible in light of 
complete review of his statements to the VA which, as a 
whole, are found to be inconsistent. 

Accordingly, all elements required for service connection for 
PTSD have not been met, see 38 C.F.R. § 3.304(f), and the 
veteran's claim for service connection must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that PTSD was 
caused by service.  In this case, the veteran has been found 
not to be credible, and not to have participated in combat, 
and there are no verified stressors.  Under the 
circumstances, there is no legal basis for a grant of the 
benefit sought.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in June 2004 and September 2005, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim.  

The VCAA letters were sent to the veteran after the RO's 
November 1997 decision that is the basis for this appeal.  
However, the RO's November 1997 decision was decided prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the VCAA letters were sent, the case was 
readjudicated and in April 2008 a Supplemental Statement of 
the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service records, and service medical records, as 
well as VA and non-VA medical records, and SSA records.  

The veteran has been afforded several examinations.  To the 
extent that an etiological opinion may not have been 
obtained, as the veteran is not shown to have participated in 
combat, and as there is no verified stressor, such evidence 
could not result in a favorable outcome of the claim and need 
not be obtained.  See 38 C.F.R. § 3.159(d).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

With regard to stressor verification, the Board finds that 
all that can be done has been done.  The veteran's stressors 
statements (those requested by the RO and Board and those 
cited by the veteran within treatment and during VA 
evaluations) have never been consistent, undermining their 
value.  Additional stressor confirmation efforts are found 
not warranted in light of the veteran's inconsistent history 
regarding those stressors.  Any stressor confirmation must be 
based on the credibility of the veteran, which is not found 
in this case. 

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

New are material evidence having been found, the claim of 
service connection for PTSD is reopened. 

Service connection for PTSD is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


